Exhibit 10.3
TRICO MARINE SERVICES, INC.
2004 STOCK INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
     THIS STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is made as of
                                        , 20,___, between Trico Marine Services,
Inc., a Delaware corporation (the “Company”), and
                                         (the “Participant”) pursuant to the
terms and conditions of the Trico Marine Services, Inc. 2004 Stock Incentive
Plan (the “Plan”). A copy of the Plan is being furnished to the Participant
concurrently with the execution of this Agreement and shall be deemed a part of
this Agreement as if fully set forth herein. By execution of this Agreement, the
Participant acknowledges receipt of a copy of the Plan. In the event of any
conflict between the terms of this Agreement and the Plan, the Plan shall
control. Unless the context otherwise requires, all capitalized terms defined in
the Plan shall have the same meaning when used herein.
     To carry out the purposes of the Plan and in consideration of the mutual
agreements and other matters set forth herein and in the Plan, the Company and
the Participant hereby agree as follows:
     1. Grant of Stock Appreciation Rights. The Company hereby grants to the
Participant, effective as of                                          (the “Date
of Grant”), in accordance with the terms and conditions set forth herein and in
the Plan, Stock Appreciation Rights with respect to all or any part of an
aggregate of                                          shares of Common Stock
(the “Award”). Each Stock Appreciation Right shall provide to the Participant
the right to receive a cash payment in an amount equal to the excess of (i) the
Fair Market Value of one share of Common Stock on the date the Stock
Appreciation Right is exercised over (ii)
$                                        , which has been determined to be not
less than the Fair Market Value of one share of Common Stock on the Date of
Grant (the “Appreciation Amount”).
     2. Exercise of Stock Appreciation Rights. Subject to the earlier expiration
of the Award as herein provided, the Award may be exercised by written notice to
the Company at its principal executive office addressed to the attention of its
Corporate Secretary (or such other officer or employee of the Company as the
Company may designate from time to time), at any time and from time to time
after the Date of Grant hereof, but, except as otherwise provided below, the
Award shall not be exercised for more than a percentage of the aggregate number
of Stock Appreciation Rights under this Award determined by the number of full
years from the Date of Grant hereof to the date of such exercise, in accordance
with the following schedule:

-1-



--------------------------------------------------------------------------------



 



              Percentage of     Stock Appreciation Rights Number of Full Years  
That May Be Exercised
Less than 1 year
    0 %
1 year
    33-1/3 %
2 years
    66-2/3 %
3 years
    100 %

     This Award may be exercised only while the Participant remains an employee
of the Company and will terminate and cease to be exercisable upon Participant’s
termination of employment with the Company, except that:
     (a) If the Participant’s employment with the Company terminates by reason
of disability (within the meaning of section 22(e)(3) of the Code), this Award
may be exercised by the Participant (or the Participant’s estate or the person
who acquires this Award by will or the laws of descent and distribution or
otherwise by reason of the death of the Participant) at any time during the
period of one year following such termination, but only as to the number of
Stock Appreciation Rights the Participant was entitled to exercise hereunder as
of the date Participant’s employment so terminates.
     (b) If the Participant dies while in the employ of the Company, the
Participant’s estate, or the person who acquires this Award by will or the laws
of descent and distribution or otherwise by reason of the death of the
Participant, may exercise this Award any time during the period of one year
following the date of Participant’s death, but only as to the number of Stock
Appreciation Rights the Participant was entitled to exercise hereunder as of the
date of the Participant’s death.
     (c) If the Participant’s employment with the Company terminates for any
reason other than as described in (a) or (b) above, this Award may be exercised
by the Participant at any time during the period of three months following such
termination, or by the Participant’s estate (or the person who acquires this
Award by will or the laws of descent and distribution or otherwise by reason of
the death of the Participant) during a period of one year following the
Participant’s death if the Participant dies during such three month period, but
in each case only as to the number of Stock Appreciation Rights the Participant
was entitled to exercise hereunder as of the date the Participant’s employment
so terminates.
     This Award shall not be exercisable in any event after the expiration of
[___] years from the Date of Grant hereof. The Participant’s written notice of
exercise of this Award shall indicate the election to exercise, the number of
Stock Appreciation Rights being exercised and the effective date of the
exercise, which date may not be prior to the date of such notice. Upon
Participant’s notice of exercise of Stock Appreciation Rights under this Award,
the Company shall compute the aggregate Appreciation Amount with respect to the
Stock Appreciation Rights being exercised which amount shall be payable, subject
to Paragraph 3 hereof, to the Participant in a single lump sum payment.
Notwithstanding anything to the contrary herein, if the Participant is then an
officer, director or affiliate of the Company who is subject to section 16 of
the 1934 Act, this Award may not be exercised prior to the expiration of six
months from the

2



--------------------------------------------------------------------------------



 



date of grant hereof (except in the event of the death or disability of the
Participant prior to the expiration of such six-month period); thereafter, any
exercise of this Award may be made only during a period beginning on the third
business day and ending on the twelfth business day following the date of
release by the Company for publication of quarterly and annual summary
statements of sales and earnings.
     3. Withholding of Tax. To the extent that the exercise of this Award
results in compensation income to the Participant for federal or state income
tax purposes, the Participant shall deliver to the Company at the time of such
exercise such amount of money as the Company may require to meet its obligation
under applicable tax laws or regulations, and, if the Participant fails to do
so, the Company is authorized to withhold from any cash remuneration then or
thereafter payable to Participant any tax required to be withheld by reason of
such resulting compensation income. Upon an exercise of this Award, the Company
is further authorized in its discretion to satisfy any such withholding
requirement out of any cash payable to the Participant upon such exercise.
     4. Employment Relationship. This Agreement shall not be construed to confer
upon the Participant any right with respect to the continuation of employment
with the Company. For purposes of this Agreement, the Participant shall be
considered to be in the employment of the Company as long as the Participant
remains an employee of the Company, an Affiliate, or a corporation or a parent
or subsidiary of such corporation assuming or substituting a new award for this
Award. Without limiting the scope of the preceding sentence, it is expressly
provided that the Participant shall be considered to have terminated employment
with the Company at the time of the termination of the “Affiliate” status under
the Plan of the entity or other organization that employs the Participant or to
which the Participant otherwise provides services. Any question as to whether
and when there has been a termination of such employment relationship, and the
cause of such termination, shall be determined by the Committee, and its
determination shall be final.
     5. Nature of Interest. Neither this Agreement nor the Award confer on the
Participant any right to Common Stock of Company or any other entity or other
right to an equity interest in the Company or any other entity, but the rights
of the Participant hereunder are contractual rights to receive consideration in
the event of proper exercise of the Award. Further, the Company, the Committee
and the members of the Board do not guarantee the Award from loss or
depreciation.
     6. Severability. If any provision of this Agreement is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
     7. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Participant.
     8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Award

3



--------------------------------------------------------------------------------



 



granted hereby. Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. Any modification of this Agreement shall be effective only if it is in
writing and signed by both Participant and an authorized officer of the Company.
     9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and the Participant has
executed this Agreement, all as of the day and year first above written.

            TRICO MARINE SERVICES, INC.
      By:           Name:           Title:           PARTICIPANT
                       

4